Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of an “adjustable valve”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is insufficient evidence to show that applicant had possession of an “adjustable valve” (claim 1) or “an adjustable 3-way sensor valve” (claim 9) that performs the recited function (claim 13) of closing the monitor control valve when the upstream pressure falls below a predetermined value (claims 1, 9, 13) and/or throttling the monitor control valve when the downstream pressure rises above a second predetermined value (claim 1).  The structure required to perform such functions appears to be absent from the specification.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Considering the claim breadth, nature of the invention, state of the prior art, level of ordinary skill, predictability in the art, lack of direction provided by the inventor, the non-existence of working examples, and the quantity of experimentation required, one of skill would be unable to make an “adjustable valve” (claim 1) or “an adjustable 3-way sensor valve” (claim 9) that performs the recited function of closing the monitor control valve when the upstream pressure falls below a predetermined value (claims 1, 9) and/or throttling the monitor control valve when the downstream pressure rises above a second predetermined value (claim 1).  There is insufficient structural detail disclosed by Applicant that would enable one to make the adjustable valve or adjustable 3-way sensor valve.  The prior art uses multiple valves to perform the recited functions of Applicant’s singular “adjustable valve” and “adjustable 3-way sensor valve”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-11, 13-14 and 16-17 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Masias (US 2019/0072194).

Masias discloses:
1. A gas supply line control system comprising:
a monitor control valve (520) having an inlet (524), an outlet (526), and a mechanism (528) for moving within a range between and including a fully open position and a fully closed position to control gas flow in the gas supply line, wherein gas flows from upstream to the inlet, to downstream through the outlet (e.g., from left to right, FIG 6);
a first sensor (568, 548) for determining a flow pressure upstream of the monitor control valve inlet;
a second sensor (536) for determining a flow pressure downstream of the monitor control valve outlet;
an adjustable valve (as understood, including 540, 560 and all of the conduits connecting them with 530) responsive to the first sensor and coupled to the monitor control valve; wherein the adjustable valve:
closes the monitor control valve mechanism to prevent reverse gas flow when the first sensor determines an upstream pressure below a first predetermined value (with low pressure at 524, 540 remains closes and 560 opens, which connects low pressure to chamber 539 thus closing monitor control valve 520), and
throttles the monitor control valve mechanism to regulate gas flow when the second sensor determines a downstream pressure above a second predetermined value (high pressure at 526 feeds back to the left side of 536 via the conduit therebetween, thereby closing valve 520).
Regarding claims 2 and 3 as understood, the first sensor and the adjustable valve comprise an adjustable 3-Way sensor valve (as understood, 540 and 560 together operate as a multi-part three-way valve that senses the inlet pressure and controls the supply and exhaust to chamber 539).  
8.  The gas supply line control system of Claim 1, wherein the monitor control valve is a linear control valve (528 reciprocates linearly).

9. A gas supply line control system comprising:
a monitor control valve (520) having an inlet (524), an outlet (526), and a mechanism (528) for moving within a range between and including a fully open position and a fully closed position to control gas flow in the gas supply line, wherein gas flows from upstream to the inlet, to downstream through the outlet (from left to right, FIG 6);
an adjustable 3-Way sensor valve (as understood,560; alternatively read to include 540, 560 and all of the conduits connecting them with 530) for determining a flow pressure upstream of the monitor control valve inlet (via the pilot sensor conduit connected upstream of 524);
wherein the adjustable 3-Way sensor valve closes the monitor control valve mechanism to prevent reverse gas flow when the upstream flow pressure falls below a first predetermined value (when pressure at 556 drops, valve 560 opens thereby venting pressure from 539 and closing valve 520).
10. The gas supply line control system of Claim 9, further comprising a second pressure sensor (the conduit connected downstream of 528) for determining a flow pressure downstream of the monitor control valve outlet.
11. The gas supply line control system of Claim 10, wherein the monitor control valve (520) throttles the gas flow when the second pressure sensor detects a downstream pressure exceeding a second predetermined value (pressure increases in chamber 538, thereby closing valve 520).
Regarding claims 13-14 and 16-17, the method steps would necessarily be performed during the normal and usual operation of Masias’ system (the method steps are clearly analogous to operation of the corresponding apparatus limitations set forth in the apparatus claims).

Claim(s) 4-7, 12 and 15 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Masias.
Regarding claims 4 and 5, the use of redundant pressure regulators was well-known in the art at the time of filing and it would have been obvious to use a second pressure regulator (sensing downstream pressure) in the specified location to ensure adequate pressure regulation in the event that the monitor control valve or adjustable valve fails.
Regarding claims 6 and 12, it would have been obvious to calibrate for the recited upstream and downstream pressures in order to provide such operation where the system in which the valve operating environment require such conditions.
Regarding claims 7 and 15, rotary control valves were well-known in the art at the time of filing and it would have been obvious to use a rotary control valve instead of the linear control valve in order to similarly control pressure communication therethrough.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art (e.g., US 2015/0114492 and US 2008/0251130) show other arrangements of a plurality of pilot valves which together operate similar to Applicant’s claimed “adjustable valve” or “adjustable 3-way sensor valve”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/8/22